On June 1,1994, the Defendant was sentenced to a ten (10) year sentence to the Montana State Prison for the offense of Theft, a Felony. In Cause No. DC 94-063B, that the defendant be sentenced to Montana State Prison for a period of twelve (12) years which shall be consecutive to the sentence previously imposed in Cause No. DC 93-018B for Theft. The last six (6) years of this sentence shall be suspended upon all of the conditions previously imposed for conditions of the suspended sentence in Cause No. DC 93-018B. Credit is given in the amount of 342 days.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Scott Tbney for representing himself in this matter.